Case 1:19-cr-00101-TWP-MJD Document 95 Filed 10/30/20 Page 1 of 3 PageID #: 550




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:19-cr-00101-TWP-MJD
                                                   )
 DEJON PITCHFORD,                                  ) -01
                                                   )
                              Defendant.           )

                           ENTRY FOR OCTOBER 29, 2020
                      THE HONORABLE TANYA WALTON PRATT

        The Government appeared by Lawrence Hilton, Assistant United States Attorney. The

 Defendant appeared in person, in custody, and by CJA counsel Charles Hayes. Gerald Smith

 appeared on behalf of the United States Probation Office. Adam Vail attended as agent for the

 Government. David Moxley was the Court Reporter. Parties appeared for sentencing at the

 Indianapolis Courthouse.

        On September 4, 2020, the Court accepted Defendant's plea of guilty and Defendant was

 adjudged guilty of Count 1, Bank Robbery, as charged in the Indictment.

        The parties were heard with respect to the sentence and application of the Sentencing

 Guidelines.   Testimony was presented from the following witnesses: Maurice Pitchford and

 Amanda Gosnell.

        Pursuant to the Sentencing Reform Act of 1984, sentence was imposed as stated on the

 record, including:

        Incarceration: The Defendant was sentenced to the custody of the Bureau of Prisons for

 a term of 140 months on Count 1.
Case 1:19-cr-00101-TWP-MJD Document 95 Filed 10/30/20 Page 2 of 3 PageID #: 551




        Restitution: The Defendant shall make restitution to Huntington Bank in the amount

 of $9,707.00. Payment is to be made directly to Clerk United States District Court with

 disbursement to the victim.

        Fine: The Court did not order a fine based on the substantial amount of restitution.

        Forfeit: The Defendant shall forfeit the property stated on the record.

        Supervised Release: The Defendant shall be placed on supervised release for a term

 of 3 years on Count 1. The Court imposed the mandatory conditions pursuant to 18 U.S. Code

 §§ 3563 and 3583. To promote respect for the law, prevent recidivism, and aide in adequate

 supervision, the Defendant shall also comply with the conditions of supervision which are

 referenced in the Presentence Investigation Report.         Neither the Government nor the

 Defendant had any objection to the conditions that were recommended by the probation

 officer, and the reading of those conditions into the record were waived. The Court imposed

 all the conditions listed in the Presentence Investigation Report.

        Recommendation: The Court recommends placement at Terre Haute if possible, but

 with first priority to substance abuse treatment, mental health treatment and vocational

 training.

        The Defendant shall pay to the United States a special assessment of $100. Payment of

 the special assessment shall be due immediately and is to be made directly to the Clerk, U.S.

 District Court.

        The Defendant was advised of the right to appeal.

        The Defendant was remanded to the custody of the United States Marshal Service.

        The Judgment is forthcoming.


        IT IS SO ORDERED.
Case 1:19-cr-00101-TWP-MJD Document 95 Filed 10/30/20 Page 3 of 3 PageID #: 552




        Date:    10/30/2020




 Distribution:

 Charles C. Hayes
 HAYES RUEMMELE LLC
 charleshayes.atty@gmail.com

 Lawrence Darnell Hilton
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lawrence.hilton@usdoj.gov
